Citation Nr: 0422596	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  95-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for a 
skin disorder, to include seborrheic dermatitis and 
neurodermatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from March 1961 to March 1964 
and from January 1966 to January 1989.  The Board notes that 
the veteran's DD-214 reflects his continuous active duty date 
as January 1963, but his Air Force personnel dossier reflects 
that he served in the U.S. Army from 1961 to 1964, and had 
continuous active duty from January 1966.  This is noted 
administratively, only and has no bearing on the outcome of 
this case.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his skin disorder, the Board has styled the 
issue of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In February 2000 the Board remanded the issues of entitlement 
to service connection for PTSD and a compensable rating for 
the skin disorder to the RO for additional development.  The 
RO completed the additional development and returned the case 
to the Board for further appellate review.  The veteran's 
representative submitted additional comments on the veteran's 
behalf in June 2004.

It is noted that previously, the service connection issue 
concerned only PTSD.  In view of evidence developed as part 
of the last REMAND the issue has been expanded to include 
other acquired psychiatric pathology.  The issue is now 
deemed to be as set forth on the title page.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD will be the 
subject of a later decision and is REMANDED herein to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's skin disorder manifests with mild 
erythema/scale on his cheeks, alar creases and eyebrow areas.  
The scalp is clear.  Topical application provides effective 
relief.

2.  Prior to August 30, 2002, moderate disfiguring of the 
head, face, or neck, was not been manifested.

3.  Prior to August 30, 2002, involvement of an exposed area, 
with exfoliation, exudation, or itching, was not been 
manifested.

4.  After August 30, 2002, Disfigurement of the head, face, 
or neck, has not been manifested.

5.  Involvement of at least 5 percent of an exposed area has 
not been manifested, nor has intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs been 
prescribed.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for a 
skin disorder, to include seborrheic dermatitis and 
neurodermatitis, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 
7800, 7806 (in effect prior to August 30, 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7806 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective well after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming arguendo the 
applicability of Pelegrini to this case, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below. 

First, after the initial adjudication in 1993 was not 
entirely adverse, in that the veteran was granted service 
connection for his skin disorder.  The only issue in 
contention is the evaluation of the skin disorder.  Further, 
the evaluation has been in continuous development throughout 
the appeal period, and the veteran received a comprehensive 
review of his claim after issuance of a VCAA notice.  Second, 
in a letter dated in January 2004 (letter), the veteran was 
informed of the VCAA and VA's obligations thereunder.  The 
letter informed the veteran of the evidence necessary to 
support an increased evaluation.  As to who would obtain what 
information, the letter informed the veteran that VA would 
obtain all treatment records identified by him, regardless of 
whether they were maintained by a federal or private entity.  
The veteran was provided VA Forms 21-4138 and 21-4142 to 
complete, sign, and return, to authorize VA to obtain any 
identified records in his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, light of the 
fact that the initial adjudication of the veteran's claim 
occurred several years prior to the enactment of the VCAA and 
the fact that the veteran has received continuous assistance 
and a VCAA notice, the Board finds any deficiency as concerns 
the timing of the VCAA notice harmless and non-prejudicial.

As concerns the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for appropriate examinations.  All records obtained 
or generated have been associated with the claim file.  In 
response to the letter, a VA Form 119, Report of Contact, 
reflects the RO called the veteran and asked if he had any 
additional evidence to submit, and the veteran related that 
he did not have any additional evidence to submit at that 
time.

The case is fully developed as concerns the evaluation of the 
skin disorder.  The Board finds that VA has complied with the 
duty to assist.  38 C.F.R. § 3.159(c) (2003).

Factual background.

Historically, the veteran filed his claim for direct service 
connection for his skin disorder in October 1989.  A June 
1993 rating decision granted service connection with a non-
compensable evaluation, effective February 1, 1989.  A March 
1987 rating decision granted a 10 percent evaluation based 
upon multiple noncompensable service-connected disabilities, 
effective June 20, 1996.

A July 1990 VA skin examination report reflects that the 
examination did not identify a skin condition.

A September 1992 VA examination report reflects that the 
veteran described his skin condition as a peppery burning, 
itching sensation over the upper part of his body.  He 
reported that that he had been prescribed fluocinolone, which 
had provided relief.  Physical examination revealed no 
evidence of any skin lesion, either anteriorly or 
posteriorly, or in either arm.  When the examiner apprised 
the veteran of this fact, the veteran replied that he knew 
that, but his symptoms persist.  The examiner described the 
veteran's description of his problems as vague, indefinite 
somatic complaints, and rendered a diagnosis of 
neurodermatitis.

A February 2004 VA examination report reflects that the 
veteran reported that he develops a rash on his face that 
occasionally burns.  He periodically uses synalar lotion 
which quickly resolves the rash.  Physical examination 
revealed mild erythema/scale on the cheeks, alar creases, and 
eyebrow, areas.  The scalp was clear.  After review of the 
veteran's file, the examiner noted that there was no clinical 
evidence of neurodermatitis, and observed that the veteran's 
historical findings and examination results were consistent 
with seborrheic dermatitis.  The examiner advised continued 
treatment with the synalar lotion but cautioned the veteran 
against chronic use of the lotion.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal, given the fact that when a veteran 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The rating criteria for skin disorders changed, effective 
August 30, 2002.  The RO considered the veteran's claim under 
both criteria and determined that neither was more favorable 
or unfavorable, in that his disability does not more nearly 
approximate a compensable evaluation under either criteria.

Under the prior rating criteria, the veteran was rated 
analogously under Diagnostic Code (DC) 7806 as eczema.  
Eczema, with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, allows an evaluation of 
10 percent.  Slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, garners a 
non-compensable evaluation.  38 C.F.R. § 4.118, DC 7806 (in 
effect prior to August 30, 2002).

To qualify for an evaluation of 10 percent under the current 
criteria, dermatitis or eczema must manifest as at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of the exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of less than six weeks during the past 
12-month period.  Dermatitis or eczema which manifests on 
less than 5 percent of the entire body or less than five 
percent of exposed areas affected; and, no more than topical 
therapy is required during the past 12 month period, 
qualifies for a noncompensable evaluation.  38 C.F.R. § 4.11, 
DC 7806 (2003).

Under the current criteria, if applicable, a skin disorder 
also may be rated on the basis of disfiguring 
characteristics.  A skin disorder with one characteristic of 
disfigurement is ratable at 10 percent.  DC 7800 (2003).  
The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:  scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated 
or depressed on palpation; scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 
sq. cm.); skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id., Note (1).

The Board finds that the veteran's disability picture for 
his skin disorder does not more nearly approximate a 
compensable evaluation.  The medical evidence of record 
shows that, prior to August 2002, his disorder did not even 
manifest objective clinical evidence, let alone exfoliation 
or exudation.  The examiner at the 1992 examination noted 
the veteran's complaints, to include itching, to be somatic 
in nature.

On and after August 30, 2002, under the current criteria, 
the veteran's skin disorder has not manifested on at least 5 
percent of his exposed areas nor has he required systemic 
therapy to control his periodic symptoms.  Currently, he 
periodically uses a topical lotion, which is effective.  
Further, the veteran's disorder does not manifest any of the 
characteristics of disfigurement.

Therefore, as set forth above, the veteran's skin disorder 
does not, and has not throughout the appeal period, more 
nearly approximated a compensable evaluation.  38 C.F.R. 
§ 4.3, 4.7, 4.118, DC 7806 (in effect prior to August 30, 
2002); DCs 7800, 7806 (2003).
ORDER

Entitlement to an initial compensable evaluation for a skin 
disorder, to include seborrheic dermatitis and 
neurodermatitis, is denied.


REMAND

The veteran's military specialty was in transportation, 
including duty as a truck driver.  In support of his claim 
for PTSD, the veteran's claimed stressors are: while at 
DaNang Air Base, Vietnam, the base was the target for rocket 
attacks before "they" (assumedly Viet Cong or North 
Vietnamese army) broke through the base defensive perimeter 
and killed several people; another troop who lived with him 
was blown in a bus while transporting nuns and priests, and 
he had to retrieve the bodies; and, that while performing as 
crew chief aboard a C-123 aircraft, the aircraft was shot 
down, all of the crew except him was injured, and they had to 
evade Viet Cong for three days, while carrying the aircraft 
commander and viewing bodies which rats were feeding on, 
until rescued by Marines; a load of napalm which he was 
transporting was shot full of holes by Viet Cong; and, a 
friend of his was blown up, when a truck load of unexploded 
rockets he was transporting exploded.  The veteran describes 
the friend's body as almost unrecoverable.

Documents provided by the U.S. Army Center for Research of 
Unit Records(USACRUR) reflect that DaNang Air Base was struck 
by enemy rockets in January and February 1968.  The unit 
historical documents provided do not reflect any report of 
ground combat in defense of the base or any breaches of the 
base defenses by enemy forces.  The USACRUR was unable to 
verify the veteran's report of the deaths of the other two 
troops.

The Board notes that, while the veteran's DD-214 reflects 
award of the Bronze Star Medal, his personnel dossier does 
not reflect that award.

An October 1972 entry in the SMRs reflects that the veteran 
presented with complaints of sharp pain on both sides of his 
chest.  The veteran reported that deep breaths caused his 
chest to feel sore and he complained of shortness of breath.  
The examiner noted a history of anxiety without indicating 
the source.  Chest x-ray and ECG were within normal limits.  
The veteran was prescribed Valium.

An April 1986 entry in the SMRs reflects that the veteran 
reported that endef seems to help his headaches but his neck 
pain comes and goes.  He admitted to decreased energy, 
interest, and insomnia.  The veteran reported minimal job 
stress and denied family or relational problems.  The 
examiner entered an assessment of depressive episode.  He 
also increased the dosage of the endef to 100 mg.

The Report of Examination for Retirement rated the 
psychiatric area as normal.

At the September 1992 examination, the veteran initially was 
vague and indefinite, until the examiner mentioned that that 
he had complained of PTSD and what did it mean?  The veteran 
responded that he couldn't sleep and that, for the last three 
or four years, he has had trouble with depression, dreaming 
about Vietnam, mortar fire, and the wounded and dead.  He 
reported that, during the Tet Offensive, "we were overrun at 
least four times" and the Marines had to come in and retake 
the airport.  The veteran claims to have engaged in personal 
combat.  The examiner noted the veteran to be a little 
depressed.  He diagnosed the veteran with PTSD without any 
further discussion or observation.

An August 1993 VA examination report reflects that the 
veteran reported that he just can't get Vietnam out of his 
mind.  His experiences at this examination involved being 
shot down "a couple of times," but he managed to get 
through without a scratch.  The veteran reported seeing 
psychiatrists times during his active service, who would 
prescribe relaxing, tranquilizing medication, but he would 
still get periods of depression.  He related that he just 
can't get to sleep and, when he does, he starts dreaming 
about things he saw in Vietnam.  The examiner noted the 
veteran's history and observed that there were no delusional 
or hallucinatory elements, and that the veteran's mood 
definitely was depressed.  No other diagnosis or assessment 
was rendered.

The February 2004 psychiatric examination report reflects 
that the veteran was evaluated after a battery of 
psychological diagnostic tests.  The veteran reported that 
sleep problems since 1968, primarily from apnea.  He reported 
nightmares approximately once a month, and only knows he has 
had one as a result of his wife informing him, as sometimes 
he does not wake up.  The veteran related that the dreams are 
about the plane crash and rockets coming in.  The veteran 
also complained of hyperinsomnia during the day as a result 
of his sleep apnea.  He related that, while in active 
service, he was prescribed Elavil in 1989 because of his 
sleep difficulties, and he showed the examiner medication 
from that period.

Both the examiner and those who administered the diagnostic 
tests noted that the veteran's account of his stressors 
contradicted earlier accounts.  He did not mention the bus 
explosion which blew up the nuns and priests and his friend, 
and the examiner noted that the veteran did not perform well 
on the Mini-Mental Status Examination.  The diagnostic tests 
revealed that the veteran does not meet the criteria of the 
Diagnostic and Statistical Manual For Mental Disorders, 
Fourth Edition (DSM-IV), for PTSD.  The examiner agreed with 
the psychologist who administered the diagnostic tests that 
the veteran does not meet the DSM-IV criteria for a diagnosis 
of PTSD.  The examiner noted that the veteran concentrated on 
his physical problems and revealed mainly anxiety, but he has 
no other symptoms of PTSD.

The examiner rendered Axis I diagnoses of generalized anxiety 
disorder and cognitive impairment, mild to moderate, etiology 
undetermined.  The examiner noted the veteran's claim to 
exposure to stressors in service, and the historical report 
provided by the USACRUR, and the bottle of medication, 
elavil, an anti-depressant, dated in 1989 showed him by the 
veteran.  The examiner then noted that, while the veteran 
does not manifest PTSD, "apparently the anxiety started in 
service."

The examiner apparently attached substantial significance to 
the 1989 prescription the veteran showed him as reflected in 
his basis for opining that the veteran's anxiety disorder is 
related to his military service.  The Board has set forth the 
only entries in the veteran's SMRs which reflect a complaint, 
finding, or treatment for, mood related problem.  Further, 
the Valium which was prescribed in 1972 appears to have been 
for the veteran's chest pain, as the examiner did not relate 
it to any mental health issues.  The 1986 entry appears to 
address headaches, though an assessment of depressive episode 
is reflected.  Further, the SMRs reflect no assessment or 
diagnosis of anxiety but only a notation of history of 
anxiety.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).  
Moreover, the evidence of current record suggests the 
veteran's depressive episode and have been acute and 
transitory.  This needs clinical opinion.  In essence, there 
is a questions of whether the appellant may have an acquired 
psychiatric disorder otherwise related to service.

Most interesting, however, is that the information reported 
by the veteran does not appear to be verified by his SMRs.  
The Board notes that the last entry in the veteran's SMRs is 
dated in November 1988, and it is for a urological complaint.  
Further, the Board notes no entry in the SMRs to the effect 
that the veteran was prescribed Elavil.  The veteran's DD-214 
reflects that his last period of  service ended on January 
31, 1989.  The veteran made no mention of this 1989 
prescription at the previous examinations, to include the 
extensive Agent Orange Protocol.  The Board deems it 
necessary to clarify this matter.

Accordingly, the case is REMANDED for the following:

1.  The RO shall again inquire of the 
veteran if he has any SMRs in his 
possession not already of record in the 
claim file, especially SMRs or other 
treatment records dated in 1989.  Request 
the veteran to provide the Elavil bottle 
reportedly prescribed in 1989, which he 
showed the examiner at the February 2004 
psychiatric examination.  If the veteran 
produces it, the RO shall photograph it 
and record or copy the prescription on 
the container.  The RO should inquire of 
the National Personnel Records Center if 
there are treatment records from the 
facility which issued the 1989 
prescription.

2.  After the above is complete, and if 
the 1989 prescription is verified, the RO 
shall arrange for a medical review of the 
veteran's claim file.  Request the 
reviewer to opine whether it is at least 
as likely as not (probability of at least 
50 percent) that the veteran's anxiety 
disorder or other acquired psychiatric 
disorder found, is related to an in-
service event, or whether an anxiety 
disorder manifested during the veteran's 
active service or within one year of his 
retirement from active service.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



